Title: To John Adams from Daniel Roberdeau, 21 January 1778
From: Roberdeau, Daniel
To: Adams, John


     
      Dear Sir
      York Town Jany. 21st. 1778
     
     I acknowledge your favors of the 19th. and 24th. Ultimo, and with great pleasure find you obey the call of your Country. May it prove her advantage and your honor, of which I have not the least doubt, notwithstanding the deficiency you mention. I shall highly esteem a constant correspondence with you, which I shall endeavour to encourage and improve a friendship I so greatly value.
     A lex talionis has this day unanimously passed Congress. So matured by the repeated barbarities of our Enemies that a very long report from the board of war on the subject had an uncommon quick passage through the House, a fate you know unusual even on trivial occasions, but it would exceed the bounds of Letter to transcribe it and unnecessary as your State and most probably yourself will be furnished with a Copy by this Opportunity. The treatment of Canadian Prisoners on parole on their return home, being constrained by cruel usage and whippings to enlist with the British Troops coroborates the reasons for suspending the Convention at Saratoga. But I forbear a work of supererogation for our communicative friend Lovel is writing at the same table. May the Lord bless and preserve you I am with real regard Dear Sir, Yr. very affectionate friend & huml. Servt.
     
      Daniel Roberdeau
     
     
      P.S. A Committee is this day appointed to prepare a Manifesto which will exhibit species of Cruelty in our Enemies, unheared of among Nations called civilized, except from the same Tyrenical hand in the East Indies. “Vengeance is mine I will repay saith the Lord.”
     
    